DETAILED ACTION
This action is in response to Amendments and Remarks filed on 12/10/2021. The Claims dated 12/10/2021 : 1-14 and 16-17 have been found allowable over the prior art search and in view of amendments and remarks presented by the applicant dated 12/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, closest prior art Levy et al. US PG Publication 20190137290 (hereinafter Levy) and Lee et al. US PG Publication 20180147988 (hereinafter Lee) taken either individually or in combination with prior art of record fails to teach the claimed invention as a whole. 
Levy discloses a method for providing transportation services using an autonomous vehicle, [Levy, Fig. 4] comprising: receiving driving information from a user terminal, and identifying a destination on the basis of the received driving information; [Levy, Para. 65] generating a driving path to the destination and transmitting the generated driving path to the autonomous vehicle; [Levy, Para. 66] or setting a waiting area on the driving path to the destination, [Levy, Para. 67, Para. 90] generating a driving path to the set waiting area, and transmitting the generated driving path to the autonomous vehicle. [Levy, Para. 90] 
Levy fails to disclose identifying a stopping area corresponding to the destination when the autonomous vehicle is within a preset distance from the destination, and determining whether stopping is allowed in the identified stopping area; and generating a driving path to the stopping area on the basis of results of the determination and transmitting the generated driving path to the autonomous vehicle. Levy additionally fails to disclose wherein the waiting area includes a plurality of waiting points that are consecutively arranged along the driving path to the destination, and wherein generating the driving path to the stopping area and transmitting the generated driving path to the autonomous vehicle comprise transmitting the driving path to the stopping area to an autonomous vehicle occupying a 
Lee teaches identifying a stopping area corresponding to the destination when the autonomous vehicle is within a preset distance from the destination, [Lee, Para. 46] and determining whether stopping is allowed in the identified stopping area; [Lee, Para. 270, Para. 257] and generating a driving path to the stopping area on the basis of results of the determination and transmitting the generated driving path to the autonomous vehicle, [Lee, Fig. 12, Fig. 22, Para. 45, Para. 302, Para. 303] 
	Lee fails to teach wherein the waiting area includes a plurality of waiting points that are consecutively arranged along the driving path to the destination, and wherein generating the driving path to the stopping area and transmitting the generated driving path to the autonomous vehicle comprise transmitting the driving path to the stopping area to an autonomous vehicle occupying a waiting point closest to the destination among a plurality of autonomous vehicles respectively occupying the plurality of waiting points.
	In summary, Levy, Lee and all closest prior art made of record taken individually or in combination fail to teach wherein the waiting area includes a plurality of waiting points that are consecutively arranged along the driving path to the destination, and wherein generating the driving path to the stopping area and transmitting the generated driving path to the autonomous vehicle comprise transmitting the driving path to the stopping area to an autonomous vehicle occupying a waiting point closest to the destination among a plurality of autonomous vehicles respectively occupying the plurality of waiting points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/ABDHESH K JHA/Primary Examiner, Art Unit 3668